Citation Nr: 0605004	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to April 
1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
psychiatric disorder.  A Board hearing was scheduled in 
September 2005.  The veteran failed to report for his 
scheduled hearing and did not request that the hearing be 
rescheduled, thus his request for a hearing is considered 
withdrawn.    

The issue of entitlement to service connection for a 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Pursuant to VA's duty to assist a claimant, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2005).  A medical examination or medical opinion may be 
deemed necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The Board has reviewed the evidence on file and finds that a 
VA medical examination is necessary prior to appellate review 
of the veteran's claim of entitlement for service connection 
for a psychiatric disorder.  The record does not indicate 
that the veteran has been afforded a VA examination to 
determine the etiology of any psychiatric disorder.  

The record shows that the veteran has a diagnosis of major 
depressive disorder and alcohol dependance.  April 2000 and 
March 2001 psychiatric examinations ruled out depression 
secondary to alcohol abuse.  VA treatment records, from 
September 2001 to August 2002, report a history of alcohol 
dependance and depression with suicidal ideation and suicide 
attempts.  Service medical records indicate that the veteran 
was admitted for psychiatric therapy after a November 1977 
suicide attempt.  Because the veteran has a current diagnosis 
of depression, and claims that his suicide attempt in service 
was an early manifestation of his current psychiatric 
disorder, the Boards finds that a medical opinion is 
necessary to determine the etiology of any current 
psychiatric disorder.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of any current psychiatric 
disorder.  The examiner should review the 
claims folder prior to the examination.  
The examiner should identify all existing 
psychiatric diagnoses and state whether 
it is as likely as not that the veteran 
has a psychiatric disorder that was 
incurred in or aggravated by service.  
The examiner should utilize the 
diagnostic criteria from the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM), 32 (4th ed.) (1994) (DSM-IV) in 
arriving at diagnoses.  

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand. If deficient 
in any manner, the RO must implement 
corrective procedures at once. 

2.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).

 
 
 
 

